DETAILED ACTION

Claim Rejections - 35 USC § 112
 The previous 112 rejection is withdrawn in view of applicant's arguments which were persuasive.

Response to Arguments
1st Argument (page 11)
The claim requires that 'matching identifiers do not collide' which means that collision is more than duplicate values.  The claim requires that collision   does not occur during object resolution.  In other words, as used in the claim, a collision is indicative of being unable to correctly resolve a result during object identifier resolution  when matching identifiers exist.  As such, Sheehan teaches the claim limitations because a resolution is achieved when two policies match.  Applicant appears to be arguing that the claim element 'do not collide' is indicative of unique object identifiers even though the claim is directed to 'matching object identifiers'.  Applicant has failed to specifically define what is meant by 'do not collide' as to then use the definition in a meaningful way to advance the argument that the 'collision do not happen' .  Under BRI, examiner interprets 'do not collide' as being able to use none unique identifiers to obtain the correct result during object identifier resolution.  As such the argument is not persuasive.
2nd Argument (page 12)
Here applicant argues that Platenberg' s Fig 2 17 is not a database platform as described in the claim.  To the contrary, Platenberg teaches in [0021] – [0022], that 17 may be a UNIX device that uses a conversion algorithm as well as provide permission based access based on the corresponding UNIX account.  Therefore, examiner disagrees that  this is a simple storage device.  Platenberg' s Fig 2 17 is clearly a computing device including a database.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims  1-25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Platenberg et al (US2013/0159349 hereinafter Platenberg) in view of Sheehan (US2009/0007162 hereinafter Sheehan)
.



Claims 1-4 and 6-10 are rejected on the respective basis provided in the following corresponding rejections of claims 11-14 and 16 -20


As to claim 11,   
Platenberg discloses a  database platform comprising: 
at least one hardware processor; 
and one or more computer-storage media containing instructions 
that, when executed by at least one hardware processor, 
cause the at least one hardware processor to perform operations comprising: 

receiving a first object identifier  Fig 3 40 identifier ID
from a client Fig 2 VFS Interface 11A
in association with a database session, [0020] I/O request targets storage device 17

the client Fig 2 VFS Interface 11A
being associated with a customer  account [0022] normal UNIX account 
of the database platform, Fig 2 17

the database session [0020] I/O request targets storage device 17
being associated with the client, Fig 2 VFS Interface 11A

the customer account [0022] normal UNIX account
comprising a plurality of disjoint account-level namespaces, 
	[0020] automatically generated identifiers / reserved portion 24 of namespace 22
	[0020] Canonical namespace 22
Fig 2 21A System 1 Namespace
each of which comprises a distinct context for resolution of object identifiers, 
	[0020] if the entry is present the member corresponding to ID1 is obtained
	[0020] Otherwise a new identifier is generated  
such that [[matching]] object identifiers in different account- level namespaces in the 
plurality of disjoint account-level namespaces in the customer account do not collide with respect to object-identifier resolution; 
	[0020] no overlap

and determining that the first object identifier Fig 3 40 identifier ID
does not specify an account- level namespace [0020] Otherwise a new identifier  
from among the plurality of disjoint account-level namespaces 
[0020] automatically generated identifiers / reserved portion 24 of namespace 22
	[0020] Canonical namespace 22
in the customer account, [0022] normal UNIX account

and responsively resolving the first object identifier 
[0020] Otherwise a new identifier is generated
with reference to a current account-level namespace 
	[0020] Canonical namespace 22
in view of [0020] no overlap of automatically generated identifiers occurs with 
another identifier already being used
of the database session, [0020] I/O request targets storage device 17


the resolving of the first object identifier comprising 
identifying a first object [0020] remote object or service
corresponding to the first object identifier Fig 3 40 identifier ID
in the customer account. [0022] normal UNIX account

receiving a second object identifier   Claim 1 second identifier
from the client Fig 2 VFS Interface 11A
in association with the database session; [0020] I/O request targets storage device 17

and determining that the second object identifier Claim 1 second identifier
specifies an account-level namespace 
[0020] automatically generated identifiers / reserved portion 24 of namespace 22
from among the plurality of disjoint account-level namespaces 
[0020] automatically generated identifiers / reserved portion 24 of namespace 22
[0020] Canonical namespace 22
in the customer account, [0022] normal UNIX account

and responsively resolving the second object identifier 
Claim 1 accessing the resource using the second identifier
with reference to the specified account-level namespace, 
[0020] automatically generated identifiers / reserved portion 24 of namespace 22

the resolving of the second object identifier comprising identifying a second object corresponding to the second object identifier in the customer account.
Claim 1 storing the second identifier for further identification of the entity

	Platenberg does not disclose
such that matching object identifiers in different account- level namespaces in the plurality of disjoint account-level namespaces in the customer account do not collide with respect to object-identifier resolution; 
	Sheehan teaches
such that matching object identifiers in different account- level namespaces in the plurality of disjoint account-level namespaces in the customer account do not collide with respect to object-identifier resolution; 
	[0033] when two policies match a resource name a priority is given to the one with more 
specific context
 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Platenberg and Sheehan as elements known in the prior art combined to yield predictable results.  For example, Platenberg is directed to harmonizing objects from a different namespace with namespace 22 by auto-generating proxy identifies that may be assigned to the objects.  The objects, then, include identifiers from their original namespace as well as the auto-generated identifier that is compatible with namespace 22.  Platenberg is silent as to if the various cited namespaces may have collisions (i.e. match).  However,   one of ordinary skill in the art would understand that various independent namespaces are likely to collide.  As such, Sheehan may be combined to indicate that the various cited namespaces of Platenberg may very well have collisions, thereby necessitating  Platenberg' s approach to harmonizing objects from a different namespace. 

As to claim 12,   
Platenberg does not disclose wherein 
each account-level namespace in the plurality of disjoint account-level namespaces provides rules-based access control that is applied by the database platform to any one or more objects in the account-level namespace, the rules-based access control comprising selectively Atty. Dkt. No. 5397.058US3Client Ref. No. SNO-0072C2 54assignable privileges for access control of one or more users to the account-level namespace and any one or more objects therein. 

Sheehan teaches 
each account-level namespace in the plurality of disjoint account-level namespaces 
Fig 3 200, 202 in view of  [0032] U, P, and N
provides rules-based access control 
[0032] policies in view of [0032] files with names *.doc should always be accessed….
that is applied by the database platform [0028] policy engine 
to any one or more objects
 [0032] resources in view of  [0022] resources 152
in view of  [0018] resources 106, 108, and 110
in the account-level namespace, Fig 3 200, 202 in view of  [0032] U, P, and N

the rules-based access control 
[0032] policies in view of [0032] files with names *.doc should always be accessed….
comprising selectively Atty. Dkt. No. 5397.058US3Client Ref. No. SNO-0072C2 54assignable privileges for access control
[0018] resources only available to a certain user
in view of  [0018] resources 106, 108, and 110 may have different scope of visibility
of one or more users [0018] user
to the account-level namespace Fig 3 200, 202 in view of  [0032] U, P, and N
and any one or more objects therein. [0032] resources

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Platenberg and Sheehan as elements known in the prior art combined to yield predictable results.  For example, Platenberg is directed to harmonizing objects from a different namespace with namespace 22 by auto-generating proxy identifies that may be assigned to the objects.  The objects, then, include identifiers from their original namespace as well as the auto-generated identifier that is compatible with namespace 22.  Platenberg is silent as to if the various cited namespaces may have collisions (i.e. match).  However,   one of ordinary skill in the art would understand that various independent namespaces are likely to collide.  As such, Sheehan may be combined to indicate that the various cited namespaces of Platenberg may very well have collisions, thereby necessitating  Platenberg' s approach to harmonizing objects from a different namespace. 

As to claim 13,   
Platenberg   discloses
the first object [0020] remote object or service
and the second object Claim 1 storing the second identifier for further identification of the entity
are different  one of ordinary skill in the art would consider the remote object or service of [0020] 
as being different than the Entity of claim 1 because the entity of claim 1 is represented by two different identifiers whereas the remote object or service of [0020] is retrieved by a single identifier wherein no overlap of automatically generated identifiers occurs with another identifier already being used

0020] entry matching the identifier  in the database
                                                         Claim 1 the entity in within the canonical namespace stored in 
an internal database
in the customer account [0022] normal UNIX account 


As to claim 14,   
Platenberg discloses
the second object Claim 1 storing the second identifier for further identification of the entity
comprises a database object  Claim 1 the entity in within the canonical namespace stored in 
an internal database
that is associated with a database Claim 1 internal database
in the customer account; [0022] normal UNIX account

receiving the second object identifier 
Claim 1 accessing the resource using the second identifier
in view of  Fig 3 40 identifier ID
 comprises 
receiving a query directed to the database,  
Claim 1 storing the second identifier in the internal database (i.e. update query  
 as per SQL, familiar to all those of ordinary skill in the art)
in view of  Fig 3 45 DB lookup

the query  Claim 1 storing the second identifier
comprising 
the second object identifier; 
Claim 1 storing the second identifier in the internal database (i.e. update query  
 as per SQL, familiar to all those of ordinary skill in the art)
One of ordinary skill in the art understand that an SQL update query intended to store an ID in a database would include, as an argument, the ID to be stored

the identifying 
Claim 1 storing the second identifier for further identification of the entity
of the second object  
Claim 1 storing the second identifier for further identification of the entity
corresponding to the second object identifier 
Claim 1 accessing the resource using the second identifier
in view of Fig 3 40 identifier ID
 in the customer account [0022] normal UNIX account
comprises 
identifying the database object;  Claim 1 further identification

and the operations 
further comprise 
processing the query Claim 1 storing the second identifier
with respect to the associated database. Claim 1 internal database
 

As to claim 16,   
Platenberg discloses
receiving, from the client Fig 2 VFS Interface 11A
in association with the database session, [0020] I/O request targets storage device 17
a set- current-namespace command Fig 3 47
to set a namespace 
Fig 3 47 auto-generate a canonical ID on the fly
specified in Fig 3 47 auto-generate a canonical ID on the fly
the set-current- Atty. Dkt. No. 5397.058US3Client Ref. No. SNO-0072C2 55namespace command Fig 3 47
as the current account-level namespace [0020] Canonical namespace 22  in view of  Fig 3 48
of the database session; [0020] I/O request targets storage device 17

and setting, in response to receiving the set-current-namespace command, the specified namespace as the current account-level namespace of the database session.
	Fig 3 48 using ID from canonical namespace

As to claim 17,   
Platenberg discloses
wherein a namespace object  Fig 2 C(ID1)
in the customer account[0022] normal UNIX account
 represents the current account-level namespace 
[0020] Canonical namespace 22
in view of [0020] no overlap of automatically generated identifiers occurs with 
another identifier already being used
of the database session. [0020] I/O request targets storage device 17

As to claim 18,   
Platenberg discloses
the namespace object Fig 2 C(ID1)
comprises a namespace identifier; Fig 2 C(ID1)  *C represents namespace 22

and the current account-level namespace [0020] Canonical namespace 22  in view of  Fig 3 48
of the database session [0020] I/O request targets storage device 17
contains one or more objects, Fig 2 C(ID1 / C'(ID1)

each such object 
Fig 2 C(ID1) / C'(ID1)
having a namespace-identifier property   *of the form  X(object ID) as shown in Fig 2
set equal to the namespace identifier.
*C represents namespace 22  / C' represents namespace 24


As to claim 19,   
Platenberg discloses
the plurality of account-level namespaces 
[0020] automatically generated identifiers / reserved portion 24 of namespace 22
[0020] Canonical namespace 22
Fig 2 21A System 1 Namespace

comprises
 a first account-level namespace; Fig 2 21A System 1 Namespace
the first account-level namespace Fig 2 21A System 1 Namespace
contains one or more objects; Fig 2 21A ID1

and the operations further comprise: 
receiving a replication request to replicate Fig 2 IORQ 1
the first account-level namespace; Fig 2 21A System 1 Namespace

and in response to receiving the replication request, Fig 2 IORQ 1
replicating the first account-level namespace, 
[0020] queries database DB for entry matching the identifier
see Fig 2 wherein ID1 passes as an argument (replicated from the request)


 the replicating of the first account-level namespace comprising 
creating a second account-level namespace, Fig 3 47
the second account-level namespace 
[0020] automatically generated identifiers / reserved portion 24 of 
namespace 22
comprising 
copies of the one or more objects.  Fig 2  C'(ID1)

As to claim 20,   
Platenberg discloses
the customer account [0022] normal UNIX account
is associated with a first business entity; [0022] normal UNIX account

the plurality of account-level namespaces 
[0020] automatically generated identifiers / reserved portion 24 of namespace 22
[0020] Canonical namespace 22
Fig 2 21A System 1 Namespace
comprises a first account-level namespace Fig 2 21A System 1 Namespace
corresponding to a first tenant Fig 2 Window System
in the customer account, [0022] normal UNIX account

the first tenant Fig 2 Window System
comprising a first customer Fig 2 Window 
of the first business entity; [0022] normal UNIX account

and the plurality of account-level namespaces 
[0020] automatically generated identifiers / reserved portion 24 of namespace 22
[0020] Canonical namespace 22
Fig 2 21A System 1 Namespace
further comprises 
a second account-level namespace 
[0020] automatically generated identifiers / reserved portion 24 of namespace 22
[[corresponding to a second tenant ]]
in the customer account, [0022] normal UNIX account

[[the second tenant 
comprising a second customer ]]
of the first business entity. [0022] normal UNIX account


Platenberg does not disclose
the customer account is associated with a first business entity; 
the plurality of account-level namespaces comprises a first account-level namespace corresponding to a first tenant in the customer account, 
the first tenant comprising a first customer of the first business entity; 
and the plurality of account-level namespaces further comprises a second account-level namespace corresponding to a second tenant in the customer account,
 the second tenant comprising a second customer of the first business entity.

Sheehan teaches 
to a second tenant in the customer account,  Fig 7 Software\Adobe
 the second tenant comprising a second customer Fig 7 Software\Adobe 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Platenberg and Sheehan as elements known in the prior art combined to yield predictable results.  For example, Platenberg is directed to harmonizing objects from a different namespace with namespace 22 by auto-generating proxy identifies that may be assigned to the objects.  The objects, then, include identifiers from their original namespace as well as the auto-generated identifier that is compatible with namespace 22.  Platenberg is silent as to if the various cited namespaces may have collisions (i.e. match).  However,   one of ordinary skill in the art would understand that various independent namespaces are likely to collide.  As such, Sheehan may be combined to indicate that the various cited namespaces of Platenberg may very well have collisions, thereby necessitating  Platenberg' s approach to harmonizing objects from a different namespace. 
Claims 21-24 are rejected on the respective basis previously provided in the corresponding rejection of claim 11-14


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cordelia Zecher can be reached on 571 272 7771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431